DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “269” has been used to designate two different elements in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “shell 100”, “inlet 210”, muffler “220”, “compression assembly 230”, “driver 240”, “frame 250”, “outlet 260”, “outlet hole 267”, and “discharge space S”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7-10 & 16-17 are objected to because of the following informalities:  
Claim 7, line 1 should read “wherein a circumference of the portion of the discharge cover comprises”
Claim 16, line 3 should read “to attenuate 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0018302 to Kim et al.
	In regards to independent Claim 1, and with particular reference to Figures 4 & 6-16, Kim et al. (Kim) discloses:

(1)	A compressor (10) comprising: a shell (101) that defines an exterior appearance of the compressor (seen in Figs. 1-2); a driving assembly (120-140, 200) disposed inside the shell and spaced apart from an inner circumferential surface of the shell (Fig. 4), the driving assembly being configured to compress and discharge refrigerant (paras. 17, 26, 50, 57); and a vibration attenuating member (300) that connects the driving assembly and the shell with each other (Figs. 6-16) and is configured to attenuate vibration of the driving assembly (paras. 16, 18, 26, 97), wherein the vibration attenuating member comprises: a support portion (313, 340) that is in contact with the driving assembly and configured to receive the vibration of the driving assembly (Figs. 8-13), and an attenuating portion (311, 312, 316-322) that extends from the support portion and is coupled to the shell (Figs. 6-7, 11, 15), the attenuating portion being configured to apply a force for pulling the support portion toward the shell (see the arrows in Figs. 11 & 14-16) and to attenuate the vibration transmitted from the driving assembly to the shell (paras. 97, 101, 106-109, 142, 148, 167).

In regards to Claim 2, the attenuating portion comprises: an extension (312) that extends from the support portion (Fig. 9); a coupling portion (320) that is in contact with the shell and coupled to the shell (Fig. 11); and a coil (330) that connects the extension and the coupling portion with each other (Figs. 7, 9, 11), wherein a number of turns of the coil is at least one (apparent in Figs. 7 & 9).
In regards to Claim 3, the attenuating portion is configured to, based on deformation of the coil, vary a position of the extension with respect to the driving assembly (represented by the movement arrows in Figs. 11 & 14-16).
In regards to Claim 4, the coil is spaced apart from the shell (Figs. 11 & 14).
In regards to Claim 5, the coil is spaced apart from the driving assembly (Figs. 7 & 11).
In regards to Claim 6, the driving assembly comprises: a compression assembly (120, 130) including a cylinder (120) and a piston (130), the piston being configured to compress the refrigerant in the cylinder (Fig. 4; para. 17); and a discharge cover (200) configured to discharge the refrigerant compressed in the cylinder (Fig. 4; para. 68), and wherein the support portion surrounds a portion (220) of the discharge cover (Figs. 7, 11, 12).
In regards to Claim 7, a circumference of the discharge cover comprises: a contact portion that is in contact with the support portion (i.e. the portion of cover 220 that is in contact with 341, as seen in Fig. 12); and a non-contact portion (222b; Fig. 12) that is not in contact with the support portion, and wherein a circumferential length of the contact portion is greater than a circumferential length of the non-contact portion (apparent in Fig. 12).
In regards to Claim 8, the attenuating portion further comprises: a first attenuating portion (311, 320, 330) that extends from a first end of the support portion (Fig. 10); and a second attenuating portion (312, 320, 330) that extends from a second end of the support portion (Fig. 10).
In regards to Claim 9, the support portion is disposed between the first attenuating portion and the second attenuating portion (Fig. 10), and wherein the first attenuating portion and the second attenuating portion extend away from the support portion (apparent in Fig. 10).
In regards to Claim 10, the support portion extends from the first end of the support portion to the second end of the support portion (Fig. 10), and wherein the support portion protrudes away from the first attenuating portion and the second attenuating portion toward the discharge cover (at portions 314 and 340; Fig. 10) and surrounds the contact portion of the discharge cover (Fig. 12).
In regards to Claim 11, the coil comprises a plurality of turns arranged along an extending direction of the attenuating portion (Figs. 6-11 & 14) and configured to apply an elastic force to the shell and the driving assembly (para. 142).
In regards to Claim 19, the driving assembly comprises: a cylinder (120) configured to receive the refrigerant; a piston (130) configured to compress the refrigerant in the cylinder; and a discharge cover (200) coupled to the cylinder and configured to discharge the refrigerant compressed in the cylinder, and wherein the support portion (313, 340) surrounds and is in contact with a portion (220) of the discharge cover (Figs. 7 & 12).
In regards to Claim 20, the attenuating portion comprises two coil springs (330) that are spaced apart from each other and connected to the support portion (Figs. 6-11 & 15), and wherein the support portion has a curved shape extending along the portion of the discharge cover (apparent in Figs. 7 & 10).

Claim(s) 1-5, 12-15, & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,416,594 to Ichikawa.

    PNG
    media_image1.png
    615
    881
    media_image1.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figure 1, Ichikawa discloses:
(1)	A compressor (Fig. 1; col. 1, lines 39-41; “horizontal type vibrating compressor”) comprising: a shell (1) that defines an exterior appearance of the compressor; a driving assembly (6) disposed inside the shell and spaced apart from an inner circumferential surface of the shell (Fig. 1), the driving assembly being configured to compress and discharge refrigerant (“refrigerant gas”; col. 1, lines 54-62); and a vibration attenuating member (9) that connects the driving assembly and the shell with each other (Fig. 1; col. 1, lines 49-54) and is configured to attenuate vibration of the driving assembly (“compressor proper 6 is suspended by the coil springs 9 and 9’”), wherein the vibration attenuating member comprises: a support portion (labeled by the Examiner in Fig. 1 for clarity) that is in contact with the driving assembly and configured to receive the vibration of the driving assembly (Fig. 1), and an attenuating portion (the remainder of spring 9, as seen in Fig. 1) that extends from the support portion and is coupled to the shell (Fig. 1), the attenuating portion being configured to apply a force (i.e. a spring elastic force) for pulling the support portion toward the shell and to attenuate the vibration transmitted from the driving assembly to the shell (apparent in Fig. 1; “compressor proper 6 is suspended by the coil springs 9 and 9’”).

In regards to Claim 2, the attenuating portion comprises: an extension that extends from the support portion (labeled by the Examiner in Fig. 1 for clarity); a coupling portion that is in contact with the shell and coupled to the shell (labeled by the Examiner in Fig. 1 for clarity); and a coil (at lead line 9) that connects the extension and the coupling portion with each other (Fig. 1), wherein a number of turns of the coil is at least one (apparent in Fig. 1).
In regards to Claim 3, the attenuating portion is configured to, based on deformation of the coil, vary a position of the extension with respect to the driving assembly (this is implicit due to the elastic nature of spring 9).
In regards to Claim 4, the coil is spaced apart from the shell (by the coupling portion, as seen in Fig. 1).
In regards to Claim 5, the coil is spaced apart from the driving assembly (by the support portion and extension, as seen in Fig. 1).
In regards to Claim 12, the shell defines a catching hole (within shell member 8; Fig. 1), and wherein the coupling portion is inserted into the catching hole (Fig. 1) and in contact with an outer circumferential surface of the shell (i.e. the outer surface of shell member 8, as seen in Fig. 1).
In regards to Claim 13, the coil has a first length in the extending direction, the first length being defined before the coil is inserted into the catching hole (this is implicit), and wherein the coil is configured to, based on the coil being inserted into the catching hole, have a second length that is different from the first length in the extending direction (this is implicit due to the elastic nature of spring 9; “compressor proper 6 is suspended by the coil springs 9 and 9’”).
In regards to Claim 14, the first length is less than the second length (this is implicit due to the elastic nature of spring 9; “compressor proper 6 is suspended by the coil springs 9 and 9’”).
In regards to Claim 15, a bracket (7’, 8’, 9’) is disposed between the driving assembly and the inner circumferential surface of the shell (Fig. 1) and supports the shell and the driving assembly spaced apart from the inner circumferential surface of the shell (Fig. 1).
In regards to Claim 18, the extension, the coupling portion, and the coil are integrally formed (apparent in Fig. 1).

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC